Citation Nr: 1500319	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-15 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to June 1973 and from July 1974 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in February 2012.  The examiner stated that the Veteran had worked in manual labor for 32 years post service, and that review of medical literature indicates that risk factors for DJD are aging, occupation, trauma, and repetitive small insults over time.  The examiner discussed the 1976 in-service accident in which the Veteran fractured his pelvis, and stated that "there was no documentation of lower back condition on his report."  The examiner also discussed the Veteran's 1977 complaint of lower back pain after heavy lifting.  The examiner's opinion was that the Veteran's low back disability is more likely related to his civilian occupation of 32 years, rather than due to service.  

The Board finds that a supplemental opinion is necessary for the examiner to more fully discuss the STRs.  Although the examiner stated that there was no documentation of a lower back condition in 1976, the STRs actually do reflect complaints of the low back.  The STRs reflect that the Veteran had a fracture of the left transverse process of L5.  (See July and August 1976 STRs.)  In addition, a July 1977 STR reflects that x-rays of the low back show a callous formation in some area of L5.

October and November 1977 STRs reflect complaints of the low back with tenderness to LS area.  A November 1977 Medical Board Report reflects that examination of the low back revealed tenderness of the left sacroiliac area.  It also notes that x-rays revealed "a pseudoarthrosis was present between the inferior outer surface of the left transverse process of the L-5 and the superior border of the pelvis.  (See page 2.)  

A March 1978 Physical Evaluation Board report reflects that the Veteran described his pain as "a sharp pain down the small of [his] back, down towards the pelvis area."  (See page 4.)  He also stated that the pain was within his back and that he has "quite a bit of pain in my back."  (See page 5 and 11).  While the Veteran may have used the terms "low back" and "sacroiliac" area interchangeably, the Board notes that x-rays revealed an abnormality with regard to the L5 transverse process. 

Private correspondence from Dr. Richard Kitching, dated in June 1978, reflects that the Veteran reported "low back" pain.  The diagnosis was low back syndrome with pelvis fractured in three places, L-5 injury, 

Based on the foregoing, the Board finds that a supplemental opinion is warranted.  The examiner should discuss:  the STRs noted above, the nature of a transverse process fracture with regard to pain in the back and/or sacroiliac area, the possible relationship between the Veteran's current disability and a transverse process fracture, and whether it is as likely as not that the Veteran's service-connected disabilities caused, or aggravated, his current back disability. 


Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to an appropriate VA physician and request the clinician to provide a supplemental opinion.  If the clinician determines that an adequate opinion cannot be provided without an examination, schedule the Veteran for an examination.  

The clinician should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's has a lumbar spine disability causally related to, or aggravated by, active service, or a service-connected disability.  The clinician should consider the entire claims file, to include: a) the Veteran's age as it relates to the level of severity of his current back disability; b.) the Veteran's post service occupation; c.) the July and August 1976 STRs which reflect a fracture of the left transverse process of L5; d.) the July 1977 STR which reflects that x-rays of the low back show a callous formation in some area of L5; e.) the October and November STRs which reflect low back pain complaints; f.) the November 1977 Medical Board report which reflects that a "pseudoarthrosis was present between the inferior outer surface of the left transverse process of the L-5 and the superior border of the pelvis; g.) the March 1978 Physical Evaluation Board report which reflects complaints of back pain from the small of back to pelvis area; h.) the June 1978 private correspondence from Dr. Richard Kitching, which reflects a diagnosis of low back syndrome with pelvis fractured in three places, L-5 injury, and i.) the Veteran's service-connected disabilities. 

The examiner should provide an adequate rationale for his or her opinion and should discuss the relationship of a transverse process fracture with regard to pain in the back and/or sacroiliac area, and the possible relationship between the Veteran's current disability and a transverse process fracture in service.  The examiner should also discuss whether the Veteran's current lumbar spine disability is caused by, or chronically aggravated by, a service-connected disability. 

2.  Thereafter, readjudicate the issue of entitlement to service connection for a lumbar spine disability, with consideration of all evidence of record, to include additional evidence received since issuance of the most recent statement of the case.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, this claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




